WOODS, Circuit Judge.
The ground upon which the motion to remand is based is that this is not a case of which the court has jurisdiction, all the parties being citizens of the state of Louisiana. To this the plaintiff, conceding the fact that the controversy is not between citizens of different states, replies that it is a case “arising under the constitution and laws of the United States,” and is therefore removable to this court under section 2 of the act of March 3, 1875 (IS Stat. 470). The plaintiff’s claim is that his rights rest on judgments of the United States circuit courts. He avers that “the validity of the judgments depends on the laws of the United States creating the circuit courts; so far as the claim of plaintiff rests on sales, the validity of the sale depends on the laws regulating the proceedings in execution of the judgment, and these are federal and not state laws. Without the laws of the United' States creating the circuit court, fixing its jurisdiction, providing for issuing execution, the officers to execute the same, and prescribing the manner and effect of said execution, the plaintiff’s rights would never have arisen at all.”
To give full effect to this line of argument,, it would follow that whenever a person buys-real or personal estate at a sale made by a United States marshal by virtue of a judgment of a United States court1, that court has ever after jurisdiction over all controversies. *114•.arising in relation to the title of tlie property ¡sold, without respect to the citizenship of the parties to the suit. If the marshal sells a tract of land to A, and B sets up title to it, claiming under an older and better title ■than that derived from the marshal’s sale, the argument is that the case presented is one arising under the laws of the United 'States. Such a position is not tenable. Now, ■in the case under consideration, the plaintiff sets up title by virtue of the marshal’s sale to himself of the premises in controversy. It does not appear that the validity of this sale, or of the proceedings of the marshal antecedent to the sale, or of the judgment under which the sale was made, is at all questioned. "What the answer of the defendant may be It is impossible to know until it is filed. So far as we can gather from the petition, the claim of Good may rest on the fact that he has an older and better lien on the premises, or that he had no notice of the vendor’s lieu under which the plaintiff claims priority. The dispute seems to be between citizens of Louisiana concerning the rank and priority of mortgages; matters settled by the law of Louisiana, and to be construed and take ■effect according to that law. At all events It does not appear that the validity of the judgment or proceedings and Sale under ■which the plaintiff claims'Is.at all called in question. Clearly until such question is raised, the case, when it is between citizens of the same state, cannot be removed to the federal court on the ground that it is one arising under the constitution and laws of the .United States.
In the case of Dupasseur v. Rochereau, 21 Wall. [88 U. S.] 130, the court said, “that when a state court refuses to give effect to the judgment of a court of the United States, rendered upon the point in dispute, and with jurisdiction of the case and parties, a question is undoubtedly raised which, under the act of 1SG7, may be brought to this court for review. The case would be one in which a title or right is claimed under an authority exercised under the United States, and the decision is against the title or right so set up. . It would thus be a case arising under the laws of the United States establishing the circuit court and giving it jurisdiction, and hence it would be within the judicial power of the United States as defined by the constitution.” But it is plain from this language that, if the state court did not refuse to give effect to the judgment of the federal court, the United States supreme court would not entertain jurisdiction. And so, unless the effect of the judgment and proceedings of a federal court are brought into controversy in a suit in a state court, there Is no ground for removal.
It has been expressly held by the supreme court of the United States, in McStay v. Friedman, 92 U. S. 723, that it had no jurisdiction of a ease brought up on writ of error to the supreme court of California, where, in ejectment for a part of the lands confirmed to the city of San Francisco by an act of congress, the validity and operative effect of which were not questioned, the judgment of the state supreme court was adverse to the defendant, who endeavored to make out such possession as would, under the operation of the city ordinance and the act of the legislature, transfer, as he claimed, the title of the city to him. See also Romie v. Casanova, 91 U. S. 379. In the case of Trafton v. Nougues [Case No. 14,134], Sawyer, Circuit Judge, held that only suits involving rights dependent on a disputed construction of the constitution and laws of the United States could be transferred from the state to the federal courts under the clause “arising under the constitution and laws of the United States,” of section 2 of the act of March 3, 1875, to determine the jurisdiction of the United States courts, etc.
I am of opinion, therefore, as it does not appear from the record that there are any rights in this case dependent on a disputed construction of either the constitution or laws of the United States, nor that the effect of the judgment of a federal court is called in question in the state court, that this court has not jurisdiction of the case, and the mo, tion to remand it should prevail. Ordered accordingly.